DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 4/15/2021.

Examiner’s Amendment
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative, Ms. Katharina W. Schuster (Reg. No. 50,000) on June 18, 2021.  During the telephone conference, Ms. Schuster has agreed and authorized the Examiner to amend Claims 1, 3, 5, 8, 10-12, 15, and 19, and to cancel claims 2, 4, 9, 11, 16, and 18.

Claims
Replacing Claims 1, 3, 5, 8, 10-12, 15,and 19 and canceling claims 2, 4, 9, 11, 16, and 18 as following:
Claim 1:	 (Currently Amended) A method, comprising:
	receiving, by a managed container on a user device from an application gateway server computer operating in an enterprise computing environment, a geofencing rule, an application, and content, wherein the managed container is downloaded from a source on the Internet; 
storing, by the managed container in a managed cache in the managed container, the geofencing rule, the application, and the content, wherein the geofencing rule governs the application and the content in the managed container based on a geographical location of the user device; 
displaying, by the managed container, an icon for the application in a user interface of the managed container;
receiving, by the managed container through the user interface, an indication that the icon for the application is selected or invoked;
providing, by the managed container, a secure runtime environment for running the application;
receiving, by the managed container, a request for content from the application running in the secure runtime environment provided by the managed container;
determining, by the managed container on the user device, whether the user device is located within the geographical location; and
responsive to a determination by the managed container that the user device is not located within the geographical location, denying or restricting, by the managed container, access by the application to the content stored in the , wherein the restricting access by the application to the content comprises transforming the content requested by the application into a protected version of the content.

Claim 2:	(Cancelled).

Claim 3:	(Currently Amended) The method according to claim [[2]]-1, wherein the protected version of the content comprises a watermarked version of the content.

Claim 4:	(Cancelled).

Claim 5:	(Currently Amended) The method according to claim [[4]]1, wherein the transforming the content requested by the application into the protected version of the content comprises removing or blocking sensitive information from the content, the sensitive information specified in the geofencing rule stored in the managed container on the user device.

Claim 8:	(Currently Amended) An apparatus, comprising:
	a processor;
	a non-transitory computer-medium; and
stored instructions translatable by the processor to implement a managed container on the apparatus, the managed container configured for:
receiving a geofencing rule, an application, and content from an application gateway server computer operating in an enterprise computing environment, 
storing the geofencing rule, the application, and the content in a managed cache in the managed container, wherein the geofencing rule governs the application and the content in the managed container based on a geographical location of the apparatus; 
displaying an icon for the application in a user interface of the managed container;
receiving, through the user interface, an indication that the icon for the application is selected or invoked;
providing a secure runtime environment for running the application;
receiving a request for content from the application running in the secure runtime environment provided by the managed container;
determining whether the apparatus is located within the geographical location; and
responsive to a determination by the managed container that the apparatus is not located within the geographical location, denying or restricting access by the application to the content stored in the managed container in accordance with the geofencing rule stored in the managed container on the apparatus and independently of a local operating system of the user device, wherein the restricting access by the application to the content comprises transforming the content requested by the application into a protected version of the content.

Claim 9:	(Cancelled).

Claim 10:	(Currently Amended) The apparatus of claim [[9]]8, wherein the protected version of the content comprises a watermarked version of the content.

Claim 11:	(Cancelled).

Claim 12:	(Currently Amended) The apparatus of claim [[11]]8, wherein the transforming the content requested by the application into the protected version of the content comprises removing or blocking sensitive information from the content, the sensitive information specified in the geofencing rule stored in the managed container on the apparatus.

Claim 15:	(Currently Amended) A computer program product comprising a non-transitory computer-medium storing instructions translatable by a processor of a user device to implement a managed container on the user device, the managed container configured for:
receiving a geofencing rule, an application, and content from an application gateway server computer operating in an enterprise computing environment, wherein the managed container is downloaded from a source on the Internet;
storing the geofencing rule, the application, and the content in a managed cache in the managed container, wherein the geofencing rule governs the application and the content in the managed container based on a geographical location of the user device; 
displaying an icon for the application in a user interface of the managed container;
receiving, through the user interface, an indication that the icon for the application is selected or invoked;
providing a secure runtime environment for running the application;
	receiving a request for content from the application running in the secure runtime environment provided by the managed container;

responsive to a determination by the managed container that the user device is not located within the geographical location, denying or restricting access by the application to the content stored in the managed container in accordance with the geofencing rule stored in the managed container on the user device and independently of a local operating system of the user device, wherein the restricting access by the application to the content comprises transforming the content requested by the application into a protected version of the content.

Claim 16:	(Cancelled).

Claim 18:	(Cancelled).

Claim 19:	(Currently Amended) The computer program product of claim [[18]]15, wherein the transforming the content requested by the application into the protected version of the content comprises removing or blocking sensitive information from the content, the sensitive information specified in the geofencing rule stored in the managed container on the user device.

Examiner's Statement of reason for Allowance
Claims 1, 3, 5-8, 10, 12-15, 17, 19, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art, as previously recited, Qureshi (US20140007222), Yankovich (US8214747), and Borzycki (US8163070), are also generally directed to various aspects of a container in an enterprise environment.  However, none of Qureshi, Yankovich, and Borzycki teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, claims 1, 8, and 15.  For example, none of the cited prior art teaches or suggest the steps of receiving, by a managed container on a user device from an application gateway server computer operating in an enterprise computing environment, a geofencing rule, an application, and content, wherein the managed container is downloaded from a source on the Internet; storing, by the managed container in a managed cache in the managed container, the geofencing rule, the application, and the content; displaying, by the managed container, an icon for the application in a user interface of the managed container; receiving, by the managed container through the user interface, an indication that the icon for the application is selected or invoked; receiving, by the managed container, a request for content from the application running in the secure runtime environment provided by the managed container; responsive to a determination by the managed container that the user device is not located within the geographical location, denying or restricting, by the managed container, access by the application to the content stored in the managed container in accordance with the geofencing rule stored in the managed container on the user device and independently of a local operating system of the user device, wherein the restricting access by the application to the content comprises transforming the content requested by the application into a protected version of the content.
Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER J MALINOWSKI whose telephone number is (571)272-5368.  The examiner can normally be reached on 8-6:30 MTWH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 5712705002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/W.J.M/Examiner, Art Unit 2439  


/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439